It is enough to say, in disposing of this appeal, that the prosecution is for a violation of an ordinance of the city of Florence; and that, Code 1923, § 3258, not applying (Casteel v. City of Decatur, 215 Ala. 4, 109 So. 571), and there being no assignment of error "written upon the transcript," in accordance with Supreme Court Rule of Practice No. 1 (Code 1923, vol. 4, p. 880) there is nothing presented for our decision. Halle v. Brooks, 209 Ala. 486, 96 So. 341.
It seems anomalous to affirm a judgment which is clearly erroneous (Wright v. City of Bessemer, 209 Ala. 374,96 So. 316), but we are not permitted (Code 1923, § 7318) to make shipwreck of the rules of practice — so vital to an orderly administration of the law — in order to save possible hardship in an isolated case. Halle v. Brooks, supra.
The judgment appealed from is affirmed.
Affirmed.